19 Ill. App. 2d 412 (1958)
152 N.E.2d 485
Henry J. Brubaker, and Civilla Brubaker, Plaintiff-Appellees,
v.
W.E. Gould, W.E. Gould and Company, an Illinois Corporation, Interlake Industries Corporation, an Illinois Corporation, Defendants-Appellants, and J.H. Lahman, Defendant.
Gen. No. 47,513.
Illinois Appellate Court  First District, Second Division.
July 3, 1958.
Released for publication September 18, 1958.
Arthur Abraham, and Israel Dorek, for appellants.
Nathan & Klafter, and Tyrrell A. Richardson, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE KILEY.
Order reversed.
Not to be published in full.